Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Acknowledgment is made of applicant’s claim for priority of application PCT/IB2019/ 057559 filed on 09/09/2019.
2.	Acknowledgment is made of applicant’s claim for priority of application JP 2018-176865 filed in Japan on 09/21/2018.
Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

3.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US 2010/0157185.
Claim 1
(Fig. 2) [0042] the first pixel circuit comprises a first transistor Qc (3rd switching element), a second transistor Qb (4th switching element), a third transistor Qh (1st switching element), a capacitor Cb (boosting capacitor), and a first display device Clch (first liquid crystal capacitor) [0042], 
wherein the second pixel circuit comprises the first transistor Qc (3rd switching element), the second transistor Qb (4th switching element), a fourth transistor Qs (2nd switching element), the capacitor Cb (boosting capacitor), and a second display device Clcs (second liquid crystal capacitor) [0042], 
(Fig. 2) wherein a circuit BU (boosting unit Cb/Qc/Qb in dotted line) [0042] composed of the first transistor Qc, the second transistor Qb, and the capacitor Cb has a function of adding first data (output voltage of Qc, for boosting) and second data (output voltage of Qc is connected to the switching Qb) to generate third data (combined boosted voltage data at output terminals Qc/Qb is connected/generated at boosting capacitor Cb) [0045], wherein the third data (combined boosted voltage data Qc/Qb) is supplied to the first display device or the second display device (supplied to the first display device Clch).  

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

4.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2010/0157185 in view of Kusunoki et al. US 2020/0142229.
Claims 7, 8: Kim et al. disclose
Kusunoki et al. teach
Claim 7: the transistors in the first pixel circuit and the second pixel circuit each comprise a metal oxide in a channel formation region, and the metal oxide comprises In, Zn, and M (Mis Al, Ti, Ga, Ge, Sn, Y, Zr, La, Ce, Nd, or Hf) - Kusunoki et al. in [0021] teach a metal oxide in a channel formation region and the metal oxide include In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf).
Claim 8: (Fig. 17C) An electronic device comprising the display apparatus and a camera (a digital camera) [0281].  
It would have been obvious to one of ordinary skill in the art to modify Kim's invention with Kusunoki's structure in order to provide high-quality display, as taught by Kusunoki [0281].

Allowable Subject Matter
2.	Claims 2-6 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 2 is the inclusion of the limitation 
“…one of a source and a drain of the first transistor is electrically connected to one electrode of the first capacitor, wherein the one electrode of the first capacitor is electrically connected to one of a source and a drain of the third transistor, wherein the other of the source and the drain of the third transistor is electrically connected to the first circuit, wherein the other electrode of the first capacitor is electrically connected to one of a source and a drain of the second transistor,-wherein the one of the source and the drain of the second transistor is electrically connected to the other one of a source and a drain of the fourth transistor, and wherein the other of the source and the drain of the fourth transistor is electrically connected to the second circuit.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 2. Claims 3-15 are also allowed due to their virtue of dependency.
Kim et al. US 2010/0157185 and Kusunoki et al. US 2020/0142229 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871